Citation Nr: 1308586	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-47 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1 Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine (back disorder).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1946 to October 1947 and from September 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2013, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.

The matter of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective medical evidence of record is in equipoise as to whether he has bilateral hearing loss and tinnitus that had their onset or are otherwise related to his period of active military service.




CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist 

The Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus, i.e., the benefits sought on appeal are granted.  Therefore, no further discussion of the VCAA is warranted as to these claims, as any deficiency has been rendered moot.

II. Factual Background and Legal Analysis 

The Board has reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that he was exposed to acoustic trauma from weapons firing, large truck engines, and other noise during military service.  He believes that this exposure caused him to develop bilateral hearing loss and tinnitus

During his February 2013 Board hearing, the Veteran testified to his exposure to constant field artillery weapons noise while involved in recruit training at Fort Bragg, North Carolina.  See Board hearing transcript at page 11.  He was not provided with hearing protection and experienced intermittent ringing in his ears.  Id. at 12.  His ringing was present since service and appeared to have worsened in the 1970s.  Id. at 13.  After service, he worked as a truck driver and did not mention the ringing in his ears or hearing loss to medical personnel.  Id. at 12 and 15.  Within the last year VA issued hearing aids that were very helpful for his hearing loss.  Id.  The Veteran's wife testified that, since about the 1970s, she noticed that his hearing worsened.  Id. at 15. 

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence as to the question of whether bilateral hearing loss and tinnitus were incurred in active service is in equipoise.  Resolving all doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted. 

Under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (to the effect that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.
 
The Veteran's service records show that his military occupation in was as a truck driver and he testified that he also trained new recruits to use infantry weapons.

Some of the Veteran's service treatment records are presumed destroyed in a fire, according to a June 2008 record from the National Personnel Records Center (NPRC).  Available service treatment records reflect that, when examined for separation in November 1947, and in October 1951, the Veteran's hearing acuity on the whispered voice test was reported as 15/15 in each ear and an ear abnormality was not noted.

Post service, in February 2012, the Veteran underwent VA examination.  At that time, he was diagnosed with sensorineural hearing loss in the right and left ears that was consistent with VA regulations.  

The VA examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service but was unable to provide a medical opinion regarding the Veteran's hearing loss without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (to the effect that when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.)

The VA examiner explained that the Veteran's claims file only contained a whisper voice test from October 1951 that he passed.  According to the VA examiner, whisper voice tests were not sensitive to high frequency hearing loss.  This Veteran was in transportation and was a trainer in firing weapons while in military service.  The VA examiner stated that these assignments would include excessive noise exposure that could contribute to a high frequency hearing loss.  His occupation also contained noise as a truck driver and in his hobby as a quail hunter.  The VA examiner commented that "[a]ll have the potential to cause high frequency hearing loss."  

The Board observes that, based on the evidence of record including the credible testimony given by the Veteran, he spent a good part of his military career working in proximity to large engine noise, including truck engines, and to weapons noise while training recruits, a setting in which he was apparently exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is conceded.

The Board recognizes that a VA audiologist opined that the Veteran's hearing loss and tinnitus were not likely due to military noise exposure in the February 2013 VA examination report and noted that the Veteran had normal hearing at separation from service on the whisper voice test.  However, the examiner also conceded that the whisper voice test was not sensitive to high frequency hearing loss and that the Veteran's work in transportation and as a weapons firing trainer included excessive noise exposure that could contribute to a high frequency hearing loss, although he also had post service noise exposure.  This VA examiner did not find the Veteran's assertion of exposure to acoustic trauma in service inconsistent with the circumstances of his duties in active service.

In view of the totality of the evidence, including the Veteran's documented military occupational specialty and likely associated in-service noise exposure, and his credible testimony during his Board hearing (during which he clarified that his tinnitus was present since service and worsened in the last thirty years), Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for degenerative disc disease of the lumbar spine.  During his February 2013 Board hearing, the Veteran testified that, in June or July 1951, while on maneuvers at Fort Bragg, he injured his back while lifting five gallon gas cans onto the tailgate of a heavy truck.  See Board hearing transcript at page 3.  He felt low back pain that caused him to drop to his knees and was taken by jeep to a medical battalion.  Id.  The Veteran was told he sprained his back and treatment involved taping it from his shoulder blades down.  Id.  Thereafter, the Veteran periodically experienced episodes of back pain that worsened as he aged and made it difficult for him to walk while bird hunting.  Id. at 4.  He had constant back pain during the last twenty years.  Id. at 6.  The Veteran's wife stated that they married in 1962 and she noticed he had back pain since that time.  Id. at 8-9.  Post service, the Veteran worked as a truck driver.  Id. at 15.

As noted, some of the Veteran's service treatment records are unavailable and are presumed destroyed in a fire.  When examined for separation in October 1951, his musculoskeletal system and spine were normal.

Post service, March 2008 private medical records from Matthew Berchuck, M.D., indicate that the Veteran was seen for complaints of low back pain.  It was noted that "[t]he details of his past medical and surgical history are on the spine form which is signed and dated".  Unfortunately this record is not included among those from Dr. M.B. and efforts should be made to obtain it.  See 38 U.S.C.A. § 5103A(b), (c).  The diagnosis was lumbar degenerative disc diseases possible lumbar spinal stenosis.

In a signed statement received in April 2008, R.W., the Veteran's friend, stated that they frequently hunted together in the late 1960s and early 1970s and he saw the Veteran fall to his knees for no apparent reason.  It appeared that the Veteran's legs gave out and the Veteran shared with him his belief that such falls were due to an accident in service.

In light of the Veteran's credible account of back pain in service, his reports of low back pain since service, and his recent diagnosis of lumbar degenerative disc disease, documented in medical records, the Board has determined that he should undergo a VA examination to determine the nature and etiology of his low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Finally, during his recent Board hearing, the Veteran testified that, approximately six months earlier, he was seen at the VA medical center (VAMC) in Birmingham, Alabama, during which x-rays of his back were taken.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claim that are not yet associated with the claim file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact Dr. Mathew Berchuck and request all records regarding the Veteran's treatment for low back pain, to specifically include the Veteran's signed and dated spine form.  

2. Obtain all records regarding the Veteran's treatment for a back disorder at the VAMC in Birmingham.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. After the above development has been accomplished, schedule the Veteran for a VA examination with a physician with appropriate expertise (i.e., a neurosurgeon) to determine the nature and etiology of his claimed low back disorder.  All necessary tests and studies should be performed and all clinical findings should be reported in detail.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should address the following:

a. The physician-examiner should be advised that the Board has found as credible the Veteran's report of straining his back in 1951 while lifting heavy gas cans in service.

b. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a low back disorder that had its clinical onset during his active military service?

c. All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with the available service treatment records, and post-service diagnosis of lumbar degenerative disc disease reflected in the March 2008 private records from Dr. Berchuck.  

d. In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his lumbar degenerative disc disease and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


